The opinion of the court was delivered by
Minturn, J.
My consideration of the points raised in the above-entitled matter on which the writ; of certiorari was granted, leads me to conclude that they are not supported by the law or the testimony. Without entering into a detailed statement of the legal reasons applicable to the situation I may say that the case is governed by the recent adjudication in the Supreme Court of Hahn Motor Truck Corp. v. Atlantic City, involving the purchase of a fire engine. This case involves the purchase of an oil burner, but the legal rule applicable to the situation is aptly and accurately stated by the Supreme Court in the case referred to.
The application of that rule to this case must result in the dismissal of the writ, with costs.